--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 8-K [bonds-8k_0604.htm]
 
 
Exhibit 10.3
 
 
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.


BONDS.COM GROUP, INC.


COMMON STOCK WARRANT


Warrant No:_____
Dated May ___, 2010



1.           Issuance; Certain Definitions.  This warrant is one of several
warrants (the “Warrants”) being issued in connection with a Secured Convertible
Promissory Note and Warrant Purchase Agreement (the “Purchase Agreement”), dated
as of the date hereof, between Bonds.com Group, Inc., a Delaware corporation
(the “Company”), and the Purchasers set forth therein.  In consideration of good
and valuable consideration, the receipt of which is hereby acknowledged by the
Company, hereby grants [_____________________] or registered assigns (the
“Holder”) the right to purchase at any time until 5:00 P.M., E.S.T., on May __,
2013 (the “Expiration Date”), ___________________________ (____________) fully
paid and nonassessable shares of the Company’s common stock, $0.0001 par value
(the “Common Stock”) at an exercise price per share (the “Exercise Price”) of
$0.375 per share, such number of shares of Common Stock and Exercise Price
subject to further adjustment as set forth in Section 6 hereof.  Capitalized
terms used herein and not defined shall have the meanings given to the them in
the Purchase Agreement.


2.           Exercise of Warrants.  This Warrant is immediately exercisable in
whole or in part at the Exercise Price per share of Common Stock payable
hereunder, payable in cash or by certified or official bank check.  Upon
surrender of this Warrant with the annexed Notice of Exercise Form duly executed
(which Notice of Exercise Form may be submitted either by delivery to the
Company or the Company’s transfer agent or by facsimile transmission as provided
in Section 8 hereof), together with payment of the Exercise Price for the shares
of Common Stock purchased, the Holder shall be entitled to receive a certificate
or certificates for the shares of Common Stock so purchased.


3.           Reservation of Shares.  The Company hereby agrees that at all times
during the term of this Warrant there shall be reserved for issuance upon
exercise of this Warrant such number of shares of its Common Stock as shall be
required for issuance upon exercise of this Warrant (the “Warrant Shares” and
together with the shares of Common Stock issuable under all of the Warrants, the
“Applicable Warrant Shares”).


4.           Mutilation or Loss of Warrant.  Upon receipt by the Company of
evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant, and (in the case of loss, theft or destruction) receipt of an
Affidavit of Loss by the Company and reasonably satisfactory indemnification (as
determined by the Company), and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will execute and deliver a new Warrant
of like tenor and date and any such lost, stolen, destroyed or mutilated Warrant
shall thereupon become void.

 
 

--------------------------------------------------------------------------------

 


5.           Rights of the Holder.   The Holder shall not, by virtue hereof, be
entitled to any rights of a stockholder in the Company, either at law or equity,
and the rights of the Holder are limited to those expressed in this Warrant and
are not enforceable against the Company except to the extent set forth herein.
 
6.           Adjustments to Exercise Price and Number of Warrant Shares.
 
(a)          The number and kind of securities purchasable upon the exercise of
this Warrant and the Exercise Price shall be subject to adjustment from time to
time upon the happening of any of the following.  In case the Company shall (i)
pay a dividend in shares of Common Stock or make a distribution in shares of
Common Stock to holders of its outstanding Common Stock, (ii) subdivide its
outstanding shares of Common Stock into a greater number of shares, (iii)
combine its outstanding shares of Common Stock into a smaller number of shares
of Common Stock, or (iv) issue any shares of its capital stock in a
reclassification of the Common Stock, then the number of Warrant Shares
purchasable upon exercise of this Warrant immediately prior thereto shall be
adjusted so that the Holder shall be entitled to receive the kind and number of
Warrant Shares or other securities of the Company which it would have owned or
have been entitled to receive had such Warrant been exercised in advance
thereof. Upon each such adjustment of the kind and number of Warrant Shares or
other securities of the Company which are purchasable hereunder pursuant to this
Section 6, the Holder shall thereafter be entitled to purchase the number of
Warrant Shares or other securities resulting from such adjustment at an Exercise
Price per Warrant Share or other security obtained by multiplying the Exercise
Price in effect immediately prior to such adjustment by the number of Warrant
Shares purchasable pursuant hereto immediately prior to such adjustment and
dividing by the number of Warrant Shares or other securities of the Company
resulting from such adjustment. An adjustment made pursuant to this paragraph
shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event.


(b)          Additionally, upon and during the continuance of an Event of
Default pursuant to Section 4(a) of the Notes at either the Initial Maturity
Date or any Extended Maturity Date (as each term is defined in the Notes) the
number of shares of Common Stock issuable upon the exercise of this Warrant and
each of the other Warrants issued pursuant to the Purchase Agreement shall
increase to an aggregate amount equal to 9.9% of the Company’s issued and
outstanding Common Stock as of the date of exercise of this Warrant (with this
Warrant being exercisable for its pro rata share of such amount based on the
number of Warrant Shares issuable hereunder relative to the number of Warrant
Shares issuable under all Warrants, in each case, as of the date hereof);
provided, however, that this Section 6(b) shall not apply and shall be of no
force or effect from and after the date that either (i) the Common Stock is
approved for listing on the New York Stock Exchange, NYSE Amex, NASDAQ Stock
Market or any successor thereto, or (ii) the twenty trading-day trailing average
closing price of the Company’s Common Stock (or twenty trading-day trailing
average closing bid and ask prices of the Company’s Common Stock if it is not
listed on a securities exchange) equals at least $0.75 (subject to appropriate
adjustment in the event of any stock dividend, stock split, combination or
similar recapitalization affecting such shares).
 
7.           Transfer, Division and Combination.


7.1          This Warrant has not been registered under the Securities Act of
1933, as amended, (the “Act”) and has been issued to the Holder for investment
and not with a view to the distribution of either the Warrant or the Warrant
Shares.  Neither this Warrant nor any of the Warrant Shares or any other
security issued or issuable upon exercise of this Warrant may be sold,
transferred, pledged or hypothecated in the absence of an effective registration
statement under the Act relating to such security or an opinion of counsel
satisfactory to the Company that registration is not required under the Act.  As
provided in the Purchase Agreement, each certificate for the Warrant, the
Warrant Shares and any other security issued or issuable upon exercise of this
Warrant shall contain a legend on the face thereof, in form and substance
satisfactory to counsel for the Company, setting forth the restrictions on
transfer contained in this Section.

 
 

--------------------------------------------------------------------------------

 


7.2          Subject to compliance with the applicable provisions of the
Purchase Agreement and any applicable securities laws and the conditions set
forth above hereof, this Warrant and all rights hereunder are transferable, in
whole or in part, upon surrender of this Warrant at the principal office of the
Company, together with a written assignment of this Warrant substantially in the
form attached hereto duly executed by the Holder or its agent or attorney and
funds sufficient to pay any transfer taxes payable upon the making of such
transfer. Upon such surrender and, if required, such payment, the Company shall
execute and deliver a new Warrant or Warrants in the name of the assignee or
assignees and in the denomination or denominations specified in such instrument
of assignment, and shall issue to the assignor a new Warrant evidencing the
portion of this Warrant not so assigned, and this Warrant shall promptly be
cancelled. A Warrant, if properly assigned, may be exercised by a new holder for
the purchase of Warrant Shares without having a new Warrant issued.


7.3          This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 7, as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.


7.4          The Company shall prepare, issue and deliver at its own expense
(other than transfer taxes) the new Warrant or Warrants under this Section 7.


7.5          The Company agrees to maintain, at its aforesaid office, books for
the registration and the registration of transfer of the Warrants.


8.           Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered to the addresses and
pursuant to the procedure set forth in the Purchase Agreement.


9.           Supplements and Amendments; Whole Agreement.  This Warrant may be
amended or supplemented only by an instrument in writing signed by (a) the
Company and (b) the Agent.  Any amendment or waiver effected in accordance with
this Section 9 shall be binding upon the Holder, each transferee of this Warrant
and the Company.  This Warrant contains the full understanding of the parties
hereto with respect to the subject matter hereof and thereof and there are no
representations, warranties, agreements or understandings other than expressly
contained herein and therein.


10.           Governing Law.  THIS WARRANT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA. MAKER HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN NEW YORK COUNTY, NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS WARRANT, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE OF FLORIDA OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING IN THIS WARRANT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

 
 

--------------------------------------------------------------------------------

 


11.           Counterparts. This Warrant may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.


12.           Descriptive Headings.  Descriptive headings of the several
Sections of this Warrant are inserted for convenience only and shall not control
or affect the meaning or construction of any of the provisions hereof.


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Warrant is hereby executed as of the 28th day of May
2010.





   
BONDS.COM GROUP, INC.
         
By:
 
   
Name:  
Michael Sanderson
   
Title:
Chief Executive Officer

 